DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-20 are pending and under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,689,439 in view of Sambrook et al. (Molecular Cloning a Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983) as set forth at pages 3-6 of the previous Office Action of 28 October 2021 is withdrawn in view of the submission of a terminal disclaimer (27 January 2022).
2.	The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 49-68 of copending Application 17/050,064 in view of Sambrook et al. (Molecular Cloning a Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983) as set forth at withdrawn in view of the submission of a terminal disclaimer (27 January 2022).

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
25 February 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647